DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,540,927 and U.S. Patent No. 11,030,952 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Burman Mathis on December 23, 2021.

The application has been amended as follows: 
Please cancel claims 3, 4, 14 and 15. 
Please amend claims 1 and 12 as follows:
, the second node being coupled to a data line; a second transistor connected between the second node and a third node in series with the first transistor; a driving transistor connected between a source of first power and the third node and including a gate electrode connected to the first node; a light emitting element connected between the third node and a source of second power; ; and a second capacitor connected between the second node and the data line.

Claim 12: A display device comprising: a display panel including a plurality of pixels; and a display panel driver to drive a plurality of scan lines and a plurality of data lines and to provide first power, second power, and third power, wherein each of the pixels includes: a first transistor connected between a first node and a second node, the second node being coupled to a corresponding one of the data lines; a second transistor connected between the second node and a third node in series with the first transistor; a driving transistor connected between a source of the first power and the third node and including a gate electrode connected to the first node; a light emitting element connected between the third node and a source of the second power; ; and a second capacitor connected between the second node and the corresponding one of the data lines.

Allowable Subject Matter
Claims 1, 2, 5-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “A pixel of a display device, the pixel comprising: a first transistor connected between a first node and a second node, the second node being coupled to a data line; a second transistor connected between the second node and a third node in series with the first transistor; a driving transistor connected between a source of first power and the third node and including a gate electrode connected to the first node; a light emitting element connected between the third node and a source of second power; a first capacitor connected between a source of third power and the first node; and a second capacitor connected between the second node and the data line.”. (As claimed, emphasis added)
As to Claim 12, the prior art of record fails to teach or suggest, either alone or in combination, “A display device comprising: a display panel including a plurality of pixels; and a display panel driver to drive a plurality of scan lines and a plurality of data lines and to provide first power, second power, and third power, wherein each of the pixels includes: a first transistor connected between a first node and a second node, the second node being coupled to a corresponding one of the data lines; a second transistor connected between the second node and a third node in series with the first transistor; a driving transistor connected between a source of the first power and the third node and including a gate electrode connected to the first node; a light emitting element connected between the third node and a source of the second power; 3SD-T19114-CA2-TCBa first capacitor connected between a source of the third power and the first node; and a second capacitor connected between the second node and the corresponding one of the data lines.”. (As claimed, emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (USPGPUB 2016/0351124). Figures 3 and 12 illustrate a pixel circuit that is similar to the pixel circuit claimed above; however, Kim fails to teach a second capacitor connected between the second node and the data line.










Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RODNEY AMADIZ/Primary Examiner, Art Unit 2694